Case: 2:16-cr-00197-ALM-CMV Doc #: 72 Filed: 10/26/20 Page: 1 of 4 PAGEID #: 337




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                           :
                                                    : Case No. 2:16-cr-00197
                Plaintiff,                          :
                                                    : CHIEF JUDGE ALGENON L. MARBLEY
        v.                                          :
                                                    :
ROMA L. SIMS,                                       :
                                                    :
                Defendant.                          :

                                       OPINION & ORDER

        This matter comes before the Court on a Motion for Compassionate Release filed by Roma

L. Sims. (ECF No. 67). For the following reasons, Defendant’s Motion is DENIED without

prejudice.

                                        I.      BACKGROUND

        On June 22, 2018, Roma L. Sims was sentenced to 12 months of imprisonment for one

count of Aggravated Identity Theft, in violation of 18 U.S.C. §§ 1028A(a)(1) and (b)(2), and 1 day

of imprisonment for one count of Wire Fraud, in violation of 18 U.S.C. § 1343, to be served

consecutively to each other. (ECF No. 51). The sentence in this case was also to be served

consecutively to the Defendant’s sentence of 100 months of imprisonment and 3 years of

supervised release for wire fraud, conspiracy to engage in fraud, and aggravated identity theft, in

Case No. 2:13-CR-00036 before Judge Edmund A. Sargus. (ECF No. 70 at 3). He is currently

incarcerated at FCI Miami. On August 27, 2020, Mr. Sims submitted a pro se Motion for

Compassionate Release, seeking to be released due to the COVID-19 pandemic and his medical

conditions that he alleges put him at greater risk of serious illness or death if he contracts the virus.

(ECF No. 67). On September 2, 2020, CJA counsel was appointed for Mr. Sims, and on September
Case: 2:16-cr-00197-ALM-CMV Doc #: 72 Filed: 10/26/20 Page: 2 of 4 PAGEID #: 338




15, 2020, CJA counsel filed a notice of intent to supplement the Defendant’s pro se motion in

accordance with this Court’s Amended General Order 20-21. (ECF No. 69). On September 28,

2020, the supplemental memorandum to Mr. Sims’s motion for compassionate release was filed,

arguing that Mr. Sims has exhausted his administrative remedies, that Mr. Sims suffers from

hypertension and obesity, which place him at an increased risk of serious illness or death from

COVID-19, and that the § 3553(a) factors support a compassionate release with a transition to

home confinement. (ECF No. 70). On October 9, 2020, the Government filed its Response in

Opposition, arguing the motion should be denied for failure to exhaust administrative remedies.

(ECF No. 71).

                                  II.     LAW & ANALYSIS

       Pursuant to 18 U.S.C. § 3582(c)(1)(A), a sentencing court may “reduce the term of

imprisonment” of a defendant for “extraordinary and compelling reasons,” but only “after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons

to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility.” 18 U.S.C. § 3582(c)(1)(A). The Sixth Circuit

has found that the statute’s requirement that an individual must “fully exhaust[] all administrative

rights to appeal” with the prison or to wait 30 days after the date of submission of an unanswered

or denied but final request to be a “mandatory condition.” United States v. Alam, 960 F.3d 831,

834 (6th Cir. 2020).

       Mr. Sims indicates that he submitted a BP-8 to his warden on May 20, 2020, requesting

compassionate release. (ECF No. 70 at 7; ECF No. 70 Ex. A). He received a denial of that request

from the Warden on June 8 and 10, 2020. (ECF No. 70 at 7; ECF No. 70 Ex. B). On June 18, 2020,

Mr. Sims appealed the warden’s denial of his request and on July 23, 2020, the warden denied his



                                                 2
Case: 2:16-cr-00197-ALM-CMV Doc #: 72 Filed: 10/26/20 Page: 3 of 4 PAGEID #: 339




appeal. (ECF No. 70 at 7; ECF No. 70 Ex. C). Mr. Sims then waited thirty days after this second

denial to file his pro se emergency motion for compassionate release. (ECF No. 70 at 7). In its

Response, the Government submits that Mr. Sims has failed to exhaust his administrative remedies

for compassionate release as the warden’s July 23, 2020 response “does not constitute the final

administrative action in this matter.” (ECF No. 71 at 2). The Government contends that the July

23, 2020 denial provided another level of appeal that Mr. Sims needed to exhaust prior to being

able to seek compassionate release from this Court. (ECF No. 71 at 2; ECF No. 71 Ex. A; ECF

No. 70 Ex. C).

       This Court finds Mr. Kelly is not eligible for compassionate release from the Court because

he has not demonstrated that he has exhausted his administrative remedies with the BOP,

specifically that he has not exhausted all of his administrative appeals. Because Mr. Sims did not

submit an appeal to the Regional Office within 20 days of the July 23, 2020 denial of

compassionate release from Warden Jenkins, Mr. Sims has failed to avail himself of all

administrative remedies. In the First Step Act, Congress imposed a mandatory requirement on

courts to enforce the exhaustion requirement. See 18 U.S.C. § 3582(c) (“The court may not modify

a term of imprisonment” except “upon motion of defendant after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden.”)

(emphasis added). When Congress directs “obligatory language toward the courts,” Congress has

imposed “unyielding procedural requirements ‘impervious to judicial discretion.’” United States

v. Dowl, 956 F.3d 904, 908 (6th Cir. 2020) (per curiam) (quoting Lexecon Inc. v. Milberg Weiss

Bershad Hynes & Lerach, 523 U.S. 26, 35 (1998)).




                                                3
Case: 2:16-cr-00197-ALM-CMV Doc #: 72 Filed: 10/26/20 Page: 4 of 4 PAGEID #: 340




       Until Mr. Sims has exhausted all of his administrative appeals, or until 30 days have passed

from the filing of Defendant’s last appeal with no response from BOP, his administrative remedies

have not been exhausted. As such, this Court finds that the statutory language of 18 U.S.C.

§ 3582(c)(1)(A) does not permit discretion to excuse Mr. Sims’s failure to fully exhaust his

administrative remedies by filing an appeal with the Regional Office. This Court is sympathetic to

the dangers posed by the COVID-19 pandemic and the heightened vulnerability of individuals

with underlying health conditions. At this time, however, this Court need not reach the question

of whether the Defendant’s motion alleges a sufficiently extraordinary and compelling reason to

justify his release. Once he has exhausted his administrative remedies, he can file a motion with

this Court pursuant to 18 U.S.C. § 3582(c)(1)(A).

       For these reasons, Mr. Sims’s Motion for Compassionate Release (ECF No. 67) is

DENIED without prejudice.

       IT IS SO ORDERED.


                                               s/ Algenon L. Marbley
                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE

DATED: October 26, 2020




                                                4
